DETAILED ACTION

This Office Action is a response to an application filed on 09/09/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.


Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are not persuasive. 
In regards to claims 1, 15, and 18 applicant argues that  Dinh nowhere describes an application-specific integrated circuit configured to compute a selected one of a plurality of supported full reference, perception-based objective video quality metrics for a distorted frame with respect to a reference frame using a first scaled output of a first scaling unit and a second scaled output of a second scaling unit, wherein the application-specific integrated circuit is configured to simultaneously compute a plurality of Application Serial video quality metrics including the selected full reference, perception-based objective video quality metric as described by each of independent claims 1, 15, and 18.
However, examiner respectfully disagrees. As shown in the rejection bellow, the argued limitations has been fully disclosed by Dinh. 
Claims 1-20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinh (US 2020/0126263 A1).

Regarding claim 1, Dinh discloses: A system, comprising: 
a first scaling unit of an application-specific integrated circuit (see Dinh, paragraph 87, application processor) configured to scale (see Dinh, paragraph 265, and Fig. 15, applying a first scale factor to the first result values) a resolution of at least a portion of a reference frame of a video (see Dinh, Fig. 8); 
a second scaling unit of the application-specific integrated circuit configured to scale (see Dinh, paragraph 265, and Fig. 15, applying a second scale factor to the second result values) a resolution of a portion of a distorted frame of a transcoded version of the video (see Dinh, paragraph 260, low-precision values); and 
a kernel of the application-specific integrated circuit configured to compute a selected one (see Dinh, paragraph 96, one input image) of plurality of supported full reference (see Dinh, Fig. 6 and paragraph 142, plurality of frames are included and DNN setting information is obtained for a certain number of frames. Please note that certain number may be 1 as shown in Fig. 3, image 135), perception-based (see Dinh, paragraph 74, image 135 is reconstructed using prediction data and residual data) objective video quality metric (i.e. quality loss) for the distorted frame with respect to the reference frame using at least a first scaled output of the first scaling unit and a second scaled output of the second scaling unit (see Dinh, paragraph 269-270, determining quality loss information).
Regarding claim 2, Dinh discloses: The system of claim 1, wherein the application-specific integrated circuit (see Dinh, paragraph 87, application processor) is configured to simultaneously compute a no reference video quality metric (see Dinh, paragraph 270 and Fig. 13, first and second parameters are jointly updated).
Regarding claim 3, Dinh discloses: The system of claim 1, wherein the first scaled output of the first scaling unit and the second scaled output of the second scaling unit are input into the kernel (see Dinh, paragraph 269 and 280).
Regarding claim 4, Dinh discloses: The system of claim 1, wherein the first scaled output of the first scaling unit and the second scaled output of the second scaling unit are not written to or read from memory (see Dinh, Fig. 13).
Regarding claim 5, Dinh discloses: The system of claim 1, wherein the first scaling unit and the second scaling unit scale to a prescribed viewport resolution (see Dinh, paragraph 272).
Regarding claim 6, Dinh discloses: The system of claim 1, wherein the first scaling unit and the second scaling unit are configured in an upscale mode, a downscale mode, or a bypass mode (see Dinh, paragraph 298).
Regarding claim 7, Dinh discloses: The system of claim 1, wherein the application-specific integrated circuit (see Dinh, paragraph 87, application processor) is configured to simultaneously compute a Peak Signal-to-Noise Ratio (PSNR) metric (see Dinh, paragraph 202).
Regarding claim 8, Dinh discloses: The system of claim 1, wherein the application-specific integrated circuit (see Dinh, paragraph 87, application processor) is configured to simultaneously compute three video quality metrics (see Dinh, paragraph 202, quality loss information may include a combination of the items listed).
Regarding claim 9, Dinh discloses: The system of claim 1, wherein the plurality of supported full reference (see Dinh, Fig. 6), perception-based objective video quality metric comprises two or more of: Structural Similarity Index Measure (SSIM), Multi-Scale SSIM, Visual Information Fidelity (VIF), Video Multimethod Assessment Fusion (VMAF), and Detail Loss Metric (DLM) (see Dinh, paragraph 202, quality loss information may include a combination of the items listed).
Regarding claim 10, Dinh discloses: The system of claim 1, wherein the kernel comprises a first kernel and further comprising a second kernel of the application-specific integrated circuit configured to compute a no reference video quality metric (see Dinh, paragraph 266).
Regarding claim 11, Dinh discloses: The system of claim 1, wherein the application-specific integrated circuit (see Dinh, paragraph 87, application processor) comprises a plurality of kernels including the kernel (see Dinh, paragraph 255 and Fig. 13, K1,1-K1,N).
Regarding claim 12, Dinh discloses: The system of claim 1, wherein the first scaling unit, the second scaling unit, and the kernel comprise a first thread of the application-specific integrated circuit to compute the video quality metric for a first viewport resolution and wherein the application-specific integrated circuit comprises one or more additional threads to compute video quality metrics for one or more other viewport resolutions in parallel (see Dinh, Fig. 13 and 15).

Regarding claim 13, Dinh discloses: The system of claim 1, further comprising a controller of the application-specific integrated circuit (see Dinh, paragraph 87, application processor) configured to obtain reference frame data and distorted frame data from a main memory that is external to the system (see Dinh, paragraph 87 and Fig. 1 and 11, original image input).
Regarding claim 14, Dinh discloses: The system of claim 1, further comprising a buffer memory of the application-specific is integrated circuit (see Dinh, paragraph 87, application processor) configured to store the at least portion of the reference frame and the at least portion of the distorted frame (see Dinh, paragraph 260).

Regarding claims 15-17, claims 15-17 are drawn to methods having limitations similar to the system claimed in claims 1, 2, and 7 treated in the above rejections. Therefore, method claims 15-17 correspond to system claims 1, 2, and 7 and are rejected for the same reasons of anticipation as used above.

Regarding claims 18-20, claims 18-20 are drawn to a computer readable medium having limitations similar to the system claimed in claims 1, 2, and 7 treated in the above rejections.  Therefore, computer readable medium claims 18-20 correspond to apparatus and method claims 1, 2, and 7 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483